Title: [Diary entry: 18 March 1787]
From: Washington, George
To: 

Sunday 18th. Mercury at 44 in the Morning—62 at Noon and 63 at Night. A thick fog in the early part of the Morning and lowering till towards Noon—Clear afterwards till evening when the Sun set in a bank—Wind at So. Et. till Night when it appeared to be at So. West. The day was warm & pleasant. Wind fresh in the Night. A Mr. Black from New York, Mr. Hunter, Mr. Porter, Mr. Monshur, Mr. Murray, & Mr. Clanagan of Alexandria dined here & returned in the Evening.